MEMORANDUM **
Hsin-Yu Chen appeals the three-year sentence imposed following her conviction for alien smuggling. She contends that the district court erred in ruling that it lacked authority under 18 U.S.C. § 3561(a) to impose a sentence of probation because the three-year mandatory minimum sentencing provision of 18 U.S.C. § 1324(a)(2)(B)(ii) does not expressly preclude a sentence of probation within the meaning of § 3561(a)(2). This contention is foreclosed by United States v. Mueller, 463 F.3d 887 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.